In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-14-00387-CR


                           STEVEN DEWAINE HILL, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 47th District Court
                                      Potter County, Texas
                  Trial Court No. 68,260-A, Honorable Dan L. Schaap, Presiding

                                          July 15, 2015

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Steven Dewaine Hill, was convicted of possession of a controlled

substance, methamphetamine, of more than one gram but less than four grams.1

Appellant entered a plea of “True” to two enhancement paragraphs contained in the

indictment.2     The trial court sentenced appellant to 30 years’ confinement in the




      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c) (West 2010).
      2
          See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014).
Institutional Division of the Texas Department of Criminal Justice. Appellant appealed

the trial court’s judgment. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the



                                              2
appeal is frivolous.3 We have also reviewed the response filed by appellant. We have

found no arguable grounds contained in the response.


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                           Mackey K. Hancock
                                                               Justice




Do not publish




        3
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3